
	
		I
		111th CONGRESS
		1st Session
		H. R. 2175
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2009
			Mr. Moran of Virginia
			 (for himself and Mr. Brady of
			 Pennsylvania) introduced the following bill; which was referred to
			 the Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit as indecent the broadcasting of any
		  advertisement for a medication for the treatment of erectile dysfunction, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Families for ED Advertising Decency
			 Act.
		2.Definition of
			 indecencyWithin 6 months
			 after the date of enactment of this Act, the Federal Communications Commission
			 shall revise the Commission’s interpretations of, and enforcement policies
			 concerning, section 73.3999 of the Commission’s regulations (47 CFR 73.3999),
			 relating to indecent material that no licensee of a radio or television
			 broadcast station shall broadcast on any day between 6 a.m. and 10 p.m., to
			 treat as indecent for such purposes any advertisement for a medication for the
			 treatment of erectile dysfunction or for male enhancement. This section shall
			 not require treating as indecent any product placement or other display or
			 mention merely of the trademarked name or generic name for such a
			 medication.
		
